Citation Nr: 1008064	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD and assigned an initial 10 
percent disability rating.  During the pendency of the 
appeal, the RO increased the rating to 30 percent.  As the 
veteran is in receipt of less than the maximum schedular 
rating for PTSD, his case remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

On his VA Form 9, Substantive Appeal to the Board, filed in 
April 2008, the Veteran requested a hearing before a Member 
of the Board.  In a statement received in April 2009, 
however, he withdrew his request for a hearing.  


FINDINGS OF FACT

1.  From April 1, 2004, to May 19, 2009, the Veteran's PTSD 
has been manifested by occupational and social impairment 
productive of no more than reduced reliability and 
productivity due to symptoms such as impaired sleep, 
intrusive thoughts, depression, impaired short term memory, 
and difficulty in establishing and maintaining effective 
social relationships.  Occupational and social impairment 
with deficiencies in most areas is not shown.  

2.  Affording the Veteran the benefit-of-the-doubt, since May 
19, 2009, PTSD results in sleep impairment, nightmares, 
depressed mood, hypervigilance, poor concentration, impaired 
memory, and inability to establish and maintain effective 
work and social relationships.  Total occupational and social 
impairment is not shown.  


CONCLUSIONS OF LAW

1.  For the period from April 1, 2004, to May 19, 2009, the 
criteria for an initial 50 percent rating, but not greater, 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9411 (2009).

2.  Since May 19, 2009, the criteria for a 70 percent rating, 
but not greater, for post-traumatic stress disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The Veteran's claim for a higher initial rating for PTSD 
arises out of a claim for service connection.  The Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II 
element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  Prior to initial adjudication of the Veteran's 
claim, a letter dated in April 2004 fully satisfied the duty 
to notify provisions regarding service connection claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  

A July 2009 letter provided notice of the manner in which VA 
assigns disability ratings and effective dates, and provided 
the rating criteria for a claim based on PTSD.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, no prejudice has resulted since the claim 
was readjudicated and a SSOC was provided to the Veteran in 
September 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

Finally, the Veteran has not alleged that he received 
inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran identified relevant VA and private 
treatment for PTSD, and those records have been obtained and 
associated with the claims file.  The Veteran has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided a VA examination in May 2009.  

The report of the May 2009 VA examination reflect that the 
examiner reviewed the Veteran's past medical history, 
reviewed his current medical records, recorded his current 
complaints, and conducted an appropriate psychiatric 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Increased Rating for PTSD

The Veteran served in the U.S. Army and had combat service in 
the Republic of Vietnam.  For his service, he was recognized 
with several medals including the Air Medal and the Bronze 
Star medal.  

In April 2005, he filed a claim seeking service connection 
for PTSD.  In October 2005, he submitted a private 
psychiatric evaluation from Dr. J. C. The report noted that 
the Veteran presented with many symptoms of PTSD, including 
exposure to a traumatic event, reexperiencing the event in 
the form of distressing recollections and nightmares, 
avoidance of stimuli associated with Vietnam, diminished 
interest in activities he previously enjoyed, feelings of 
detachment, and extreme restriction in affect.  He also 
endorsed increased arousal as indicated by difficulty falling 
asleep without the use of medication, recurring and 
intermittent irritability, poor concentration, and 
exaggerated startle response.  He was diagnosed with PTSD.  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.  

VA outpatient treatment records for the period from August 
2005 to July 2006 note continuing treatment for PTSD and 
manic depressive disorder.  They note his reports of anxiety, 
irritability, and depression.  They include a GAF score of 
65.  

In the Veteran's Notice of Disagreement, filed in June 2007, 
he reported that he had bad dreams and woke up scared, had 
difficulty trusting people and maintaining relationships, and 
avoided crowds.  He went to church but did not socialize at 
the congregation.  He reported difficulty concentrating and 
stated that he had panic attacks more than once a week.  

VA outpatient treatment records from August 2006 to January 
2008 are of record.  They reflect that he was prescribed 
medications to help with his anxiety and depression.  They 
note nightmares occurring 1-2 times per month.  The also 
include his reports of avoiding social contacts except for 
family.  

In June 2007, the Veteran was seen after his brother reported 
that he had suicidal ideation.  At that time, he reported no 
current suicidal ideation, intent, or plan, but instead 
stated that he had been abusing alcohol and had only 
experienced suicidal ideation when intoxicated.  He described 
drinking a six pack every night.  The pertinent assessment 
was generalized anxiety disorder, manic depressive disorder, 
and alcohol abuse.  A GAF score of 60 was assigned.  

A September 2007 note records some improvement in his 
condition.  The Veteran had quit drinking.  He was not 
depressed, had better energy and motivation, was able to 
concentrate, and his anxiety was well controlled with 
medication.  

In October and November 2007, the Veteran's family expressed 
concern that he was over medicating.  He reported difficulty 
sleeping.  He was able to control his anxiety and depression.  
GAF scores assigned ranged from 60 to 65.  

In an April 2008 claim, the Veteran reported that he was 
unemployed since 2003, primarily due to diabetes mellitus, 
peripheral neuropathy, PTSD, and hearing loss.  No medical 
evidence was submitted to support that contention.  

A November 2008 statement from the Veteran's daughter 
indicated that the Veteran had "extreme sleeping habits."  
She stated that he was unable to work and required help at 
home handling his time and money.  The Veteran's mother 
indicated that the Veteran had difficulty completing routine 
tasks, was anxious around crowds, and would intentionally 
avoid certain social situations.  

In December 2008, the Veteran's sister submitted a statement, 
in which she stated that the Veteran's mental and physical 
health had deteriorated greatly over the past 10 years.  She 
noted that he was depressed and forgetful, had anxiety, and 
avoided large social gatherings.  

Additional VA outpatient treatment records in 2008 and 2009 
note the Veteran continuing participation in Dual Diagnosis 
PTSD Group.  

The Veteran underwent a VA PTSD examination in May 2009.  
Therein, he reported that he maintained good social 
relationships with his family and had a handful of church 
friends.  On examination, the Veteran's mood was anxious and 
depressed, and his affect was constricted.  He had poor 
concentration, often losing his train of thought.  He had no 
panic attacks in the past 4-5 months.  The examiner noted 
that the PTSD symptoms were moderate to severely disabling.  
The Veteran also endorsed manic depressive symptoms.  The 
examiner reported that the Veteran's frequent and intrusive 
thoughts, nightmares, social estrangement, and hypervigilence 
were unique to PTSD.  Symptoms of depressed affect, low self-
esteem, and pessimism were consistent with depression.  
Finally, symptoms of irritability, sleep disturbance, 
difficulties with concentration, and low motivation were 
common to both diagnoses.  The examiner noted that it would 
be impossible to state for sure whether the diagnosis of 
manic depressive disorder was related to PTSD.  The examiner 
did state that it was possible that depression was associated 
with PTSD and that depression serves to exacerbate his PTSD 
symptoms.  

Finally, the examiner concluded that PTSD did not result in 
total social and occupational impairment, but instead 
resulted in deficiencies in work, mood, school, thinking, and 
family relations.  It did not result in impairment to 
judgment. 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

The Veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.  PTSD is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  PTSD 
is to be rated under the general rating formula for mental 
disorders under 38 C.F.R. § 4.130 (2009).  The pertinent 
provisions of 38 C.F.R. § 4.130 concerning the rating of 
psychiatric disabilities read in pertinent part as follows:

Under such Diagnostic Code, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

Finally, a 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation or name.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The Board has reviewed the evidence of record and finds that 
staged ratings of 50 and 70 percent for service-connected 
PTSD are appropriate.  

First, for the period prior to May 2009, PTSD symptoms 
included flattened affect, impaired short term memory, 
impaired motivation and mood, difficulty in adapting to 
stressful circumstances, nightmares and impaired sleep, and 
inability to maintain effective social relationship outside 
of his family.  Given the competent lay and medical evidence 
of record, and after considering the GAF scores assigned, the 
Board finds that the PTSD disability is productive of 
occupational and social impairment with reduced reliability 
and productivity.  As such, the Board finds that the PTSD 
disability more nearly approximates the criteria for an award 
of an initial 50 percent rating.  

Prior to May 2009, however, the PTSD disability was not shown 
to result in occupational and social impairment with 
deficiencies in most areas.  In this respect, for this 
period, although unemployed, the veteran maintained several 
familial social relationships.  Moreover, he did not endorse 
symptomatology that is typically associated with a higher 
disability rating.  There was no evidence showing, for 
example, illogical speech, continuous panic, impaired impulse 
control, or spatial disorientation.  Rather, the record 
reflects that he was able to maintain fair relationships with 
family and friends.  While he did undergo a period of time 
when PTSD or depression resulted in suicidal ideation, the 
competent evidence shows that the suicidal ideation was 
primarily the result of an abuse of alcohol, and when the 
Veteran stopped using alcohol, he no longer had thoughts of 
suicide.  Moreover, the record reflects during this time 
period that medications were effectively administered to 
control anxiety, depression, and help with his sleep.  For 
these reasons, while a 50 percent rating is warranted, the 
criteria for a rating in excess of 50 percent are not met.  

Since May 2009, the evidence is evenly balanced as to whether 
a disability rating in excess of 50 percent is warranted.  
For this period, the evidence consists of the VA examination 
report.  That report notes that the Veteran's PTSD continued 
to result in problems with concentration, memory impairment, 
mood, affect, and sleep difficulty.  In additions, some of 
the symptoms of manic depressive disorder overlapped with the 
symptoms of PTSD and the examiner noted that it was possible 
that PTSD caused or contributed to his depression.  Given the 
foregoing, and affording the Veteran the benefit of the 
doubt, the Board finds that manic depressive disorder is 
associated with his PTSD, and will deem all currently 
manifested psychiatric symptoms as part of the service-
connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is impossible to separate the effects of a 
service- connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the 
veteran's favor and the symptoms in question attributed to 
the service-connected disability).  

The Board notes, however, that the Veteran did not endorse 
all or nearly all of the symptoms typically associated with a 
70 percent disability rating.  There was no evidence showing, 
for example, illogical speech, continuous panic, impaired 
impulse control, or spatial disorientation.  Nevertheless, in 
assigning a disability rating, however, the Board is not 
required "to find the presence of all, most, or even some, 
of the enumerated symptoms."  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).   On the other hand, the GAF score of 
50 assigned during the evaluation is indicative of serious 
symptoms or serious impairment of social or occupational 
functioning.  Similarly, the examiner expressed her competent 
medical opinion that PTSD results in deficiencies in work, 
mood, and thinking.  

The benefit of the doubt rule codified at 38 U.S.C.A. § 5107, 
provides that:

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the 
Secretary with respect to benefits under laws 
administered by the Secretary. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the 
doubt to the claimant. 

The implementing regulation, 38 C.F.R. § 3.102, restates that 
provision in terms of "reasonable doubt":

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant. By reasonable doubt is meant one which exists 
because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim. 

If the Board finds that the positive and negative evidence 
relating to a veteran's claim are in "approximate balance," 
then the placement of the risk of nonpersuasion on the VA 
dictates a finding in favor of the claimant.  Ortiz v. 
Principi, 274 F.3d 1361 (2001).  See also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  

Here there is positive evidence in support of the claim and 
negative evidence against it.  Given such, the Board finds 
that the evidence is in a state of "equipoise."  As such, 
affording the Veteran the benefit of the doubt, for the 
period since May 2009, the criteria for a 70 percent rating 
for PTSD have been met.  Accordingly, to this extent, the 
benefit sought on appeal is granted.  

However, while the Veteran's PTSD does result in significant 
disability, the Board finds that the extent of his symptoms 
do not rise to the level of total occupational and social 
impairment so as to warrant a 100 percent evaluation.  
Symptoms typically associated with a 100 percent evaluation 
for PTSD are not demonstrated.  For example, there was no 
evidence of gross impairment in thought processes, persistent 
hallucinations or delusions, or a persistent danger of 
hurting himself or others.  In sum, he is not shown to have 
total occupational and social impairment due to service-
connected PTSD.  In addition, while the Veteran is 
unemployed, he has not presented credible evidence showing 
that the unemployment is the result of his PTSD or that PTSD 
will result in his inability to maintain employment in the 
future.  

Therefore, in summary, the Board finds that the evidence does 
support the award of an initial 50 percent rating since April 
1, 2004, and a 70 percent since May 19, 2009, but no more, 
for the service-connected PTSD.  

Finally, while there does appear to be significant impairment 
in occupational and social functioning, this is contemplated 
in the award of the 70 percent schedular evaluation.  There 
is no indication that the Veteran requires frequent 
hospitalization for PTSD, or that PTSD results in an 
exceptional or unusual disability picture warranting a remand 
for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Effective April 1, 2004, an initial 50 percent rating for 
PTSD is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Effective May 19, 2009, a 70 percent rating for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


